PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/534,729
Filing Date: 9 Jun 2017
Appellant(s): DEFOER et al.



__________________
Christopher L. Curfman (Reg. No. 52,787)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 2, 12 – 15, 19 – 25, & 28 – 37 are rejected under 35 U.S.C. 103 as obvious over Mikielski et al. (U.S. Patent No. 6,803,415 B1), in view of Tanaka et al. (EP 0936247) and Fratini (“Study of Morphology and Optical Properties of Polethylene/Ethylene Copolymer Films,” Dissertation for Ph.D., April 14, 2006).

(2) Response to Argument
Appellant argues, “Mikielski fails to disclose mono-layer films. The objection of the invention of Mikelski is to provide flexible compositions that ‘provide an excellent compromise between flexibility, low-temperature impact strain and heat resistance over a wide application range’ (Column 4, lines 48 – 51). Mikielski generally describes that the flexible compositions can be used in a variety of applications, including the manufacture of flexible films, flexible sheeting, or cables (Column 5, Lines 44 – 53). However, no specific emphasis is 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. A prior art reference is considered for all that it teaches. The reference explicitly teaches a film as one of the options for use of the composition and therefore it would have been obvious to one of ordinary skill in the art to do so. Additionally, a composition is formed into a single layer, and thus a mono-layer film. A multi-layer film would require each layer of the film to be of a different composition in order for the layers to be distinguishable from one another. Considering the reference teaches a single composition, the obvious result of forming the composition into a film would be as a mono (single) layer.
Additionally, Mikielski et al. explicitly claims a film comprising the composition (see Mikieski et al., claims 12 & 16).

Appellant argues, “Mikielski fails to disclose the claimed amount of the polyolefin components. Claims 2 and 19 recite polypropylene mono-layer films comprising a blend of polyolefin components comprising: a) 88.0 to 98.0 wt%, based on the blend of polyolefin components, of a random propylene copolymer consisting of units derived from propylene and ethylene, and b) 2.0 to 12.0 wt%, based on the blend of polyolefin components, of an ethylene based plastomer having a density according to ISO 1183D of 0.915 g/cm3 or below and an MFR2 according to ISO 1133 (190°C; 2.16 kg) in the range of 2.0 to 30 g/10 min, wherein said ethylene based plastomer is a copolymer and a C4-C10 alpha 
“Meanwhile, Mikielski describes flexible compositions comprising: (A) from 10 to 90 parts by weight of a random copolymer of the propylene and at least one comonomer selected from ethylene and C4-C8 alpha olefins, and (B) from 90 to 10 parts by weight of a plastomer consisting of a random copolymer of ethylene and at least one C3-C10 alpha-olefin (Abstract)” (Appeal Brief, Pg. 12).
“According to MPEP § 2141.02(VI), a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention (Emphasis original). The MPEP further emphasized that the Office must consider any teaching or suggestion in the reference of a preferred species of subgenus that is the significantly different in structure from the claimed species or subgenus, as such a teaching may weight against selected the claimed species or subgenus and thus against a determination of obviousness. See MPEP § 2144.08; Baird, 16 F.3d at 382-83, 29 U.S.P.Q.2d (BNA); and Jones, 958 F.2d at 350, 21 U.S.P.Q 2d (BNA) at 1943.
“Appellant respectfully submits that, taken as a whole, Mikielski teaches a clear preference for compositions with 80 parts by weight of random propylene copolymer A or less and 20 parts by weight of plastomer B or more. Thus, Mikielski taken as a whole teaches a clear preference for selecting compositions that are significantly different than the claimed propylene mono-layer films comprising a blend of polyolefin components comprising: a) 88.0 to 98.0 wt% of a 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, amount of polyolefin components taught by Mikielski et al. (10 – 90 parts by weight) overlaps with Appellant’s claimed range (88 – 98 wt%). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Second, as set forth in MPEP 2122 [R-6]. II.:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Appellant argues, “Mikieski fails to disclose blends of polyolefins with the claimed melt flow rates. Claim 2 recites a polypropylene mono-layer film produced with blow film technology, the prolypropylene mono-layer film comprising a blend of polyolefin components comprising: a) 88.0 to 98.0 wt% of a random propylene copolymer and b) 2.0 to 12.0 wt%, based on the blend of polyolefin components wherein the blend of polyolefin has an MFR230/2.16 of from 0.3 to 3.2 g/10min. Claim 19 recites a polypropylene mono-layer film produced with case film technology, the polypropylene mono-layer film comprising a blend of polyolefin components comprising: a) 88.0 to 98.0 wt% of a random propylene copolymer and b) 2.0 to 12.0 wt% of an ethylene based wherein the blend of polyolefin components has an MFR230/2.16 of from 4.5 to 11.5 g/10min.
“While Mikielski may generally describe the melt flow index of the various components separately, MIkielski does not describe the melt flow of the overall flexible compositions generally in the specification. The only disclosure in Mikielski of melt flow rates for the overall flexible compositions is in the Examples.”
“Appellant respectfully submits that it is incorrect to generalize from the Examples in Mikielski that Mikielski teaches adding the plastomer would result in a lowering of the overall melt flow rate for the blend.
“Mikielski generally describes that the random propylene copolymers can have a MFR230/2.16 of from 0.5 to 15 g/10 min, preferably not exceeding 10 g/10 min, with the Examples using a random propylene copolymer with a MFR230/2.16 of 4.5 g/10 min (column 1, lines 35 – 37’ column 2, lines 50 – 52; column 6, lines 9 – 10). Mikielski generally describes that the plastomers can have an MFR (190°C; 2.16kg) of from 0.5 to 30 g/10 min, preferably below 20 g/10 min, more preferably below 10 g/10 min, with the Examples using a plastomer with an MFR (190°C; 2.16 kg) of 1 g/10 min (column 1, lines 42 – 44; column 3, lines 40 – 43; column 6, lines 16 – 17). By way of illustration, if one skilled in the art added a plastomer having an MFR (190°C; 2.16 kg) of 10 g/10 min to the copolymer A used in the Examples (e.g., with a MFR230/2.16 of 4.5 g/10 min), the overall melt flow rate of the blend would increase compared to the melt flow rate of copolymer (A) alone” (Appeal Brief, Pgs. 14 – 17).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Second, with regard to the claimed melt flow rates (MFR) of the polyolefin blend (independent claims 2 & 19), in Column 1, lines 25 – 37, Mikielski teaches that the copolymer A can have a melt flow index 230/2.16 of from 0.5 to 15 g/10 min. Additionally, copolymer B, has an MFR within Appellant’s claimed range. Given these ranges and the lowering the value when adding the plastomer as shown in the examples, the teachings of Mikielski would encompass blends of polyolefins that meet the claimed MFR.

Appellant argues, “The Examiner has failed to provide adequate rationale for the proposed selections of Mikielski… The Examiner has failed to provide an adequate rationale for why a person of ordinary skill in the art would (1) select to provide a film, much less a mono-layer film, over any of the other possible structures in MIkielski, (2) ignore the preferred embodiments and examples of MIkielski and select a blend of polyolefins components comprising 88 – 98 wt% of a random propylene copolymer and 2 – 12 wt% of a plastomer, 230/2.16 in the range of from 0.3 to 3.2 g/10 min as recited in claim 2 or from 4.5 to 11.5 g/10 min as recited in claim 19, much less (4) chosen to combine each of these elements.
“Rather, it appears that the Examiner is merely picking and choosing elements from Mikielski in an attempt to arrive at the propylene mono-layer films recited in claims 2 and 19. Such an obviousness analysis is improper because it is based on knowledge gleaned from Appellant’s disclosure. See M.P.E.P. § 2145 (X)(A)” (Appeal Brief, Pgs. 17 – 19).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As discussed above, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues, “The combination of Mikielski, Tanaka, and Fratini fails to disclose or suggest the claimed haze. Claims 2 and 19 recite that the claimed polypropylene mono-layer films have: i) a haze according to ASTM D1003 for a film thickness of 50 µm of less than 1.85%.” 
“The Examiner concludes that ‘it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the film thickness and/or the percentage of ethylene in the random polypropylene copolymer through routine experimentation in order to minimize the haze of the film to achieve the highly transparent (low haze) film desirable for food packaging uses.’ Id. Appellant respectfully disagrees.
“Regarding the thickness, claims 2 and 19 recite that the claimed polypropylene mono-layer films have: i) a haze according to ASTM D1003 for a film thickness of 50 µm of less than 1.85%. As the claimed haze value is at a specified film thickness, the Examiner’s contention that it would be obvious to adjust the thickness to minimize the haze is outside of the scope of the claims”
“Moreoever, the films of Fratini comprise a single homopolymer or copolymer (section 3.2, pages 45 – 49)’ they are not a blend of polyolefin components, much less the claimed blend of polyolefin components.
“As described by Appellant, the optical properties of monolayer films comprising multiple components are especially problematic ‘as the more components used in a monolayer film, the higher the haze value of the film tends to be.’ As filed application, page 1, lines 29 – 31. Fratini avoids this problem by 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, as Appellant has noted, the haze is not determined by thickness alone. As previously argued by the Examiner, based on the teachings of the cited prior art, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the film thickness and/or the percentage of ethylene in the random polypropylene copolymer through routine experimentation in order to minimize the haze of the film to achieve the highly transparent (low haze) film desirable for food packaging uses.
Second, in response to Appellant's argument that the cited references fail to disclose or suggest the claimed haze, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2112.

Appellant argues, “Tanaka and Fratini fail to overcome the deficiencies of Mikielski and the combination of Mikielski, Tanaka, and Fratini fails to disclose or suggest the claimed gloss and relative tear resistance…” (Appeal Brief, Pgs. 20 – 23).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. In response to Appellant's argument that the cited 

Appellant argues, “The unexpected results provided in the present application are sufficient to rebut a prima facie obviousness position with regard to the combination of Mikielski, Tanaka and Fratini…
“According to MPEP 2144.05 (III)(A), Applicants can rebut a prima facie case of obviousness by showing the criticality of a range. ‘The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.’ In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). Emphasis added.
“According to MPEP 716.02(d), the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ According to MPEP 716.05(d)(II), to establish unexpected results over a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955,128 USPQ 197 (CCPA 1960).
“Accordingly, Appellant respectfully submits that it is not necessary for Apellant to provided unexpected data along the entire claimed range, merely that Applicant 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As Appellant has stated, “In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” Appellant has not provided data demonstrating the criticality of 9 wt.% plastomer (outside the range of the prior art) relative to 10 wt.% plastomer (lower endpoint taught by the prior art). 
Appellant has only provided two data points (5 wt.% & 10 wt.%) within the claimed range of 2 – 12 wt.% plastomer. Therefore, Appellant’s data does not meet the standard of “…a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955,128 USPQ 197 (CCPA 1960),” as cited by Appellant above.
Furthermore, when considering other details of Appellant’s data, Ref. 4; Ex. 10 – 12 (Plastomer: Queo™ 1007) show 15 wt.% has a haze of greater than 2, which is greater than the claimed haze range. Queo™ 1007 is an ethylene based octane plastomer, MFR 190/2.16 of 10 g/10 min, unimodal, density 0.902 g/cm3, produced in a Queo™ 0210 (which Appellant relies on in Ref. 3; Ex. 7 – 9) is exactly the same as their description of Queo™ 1007, but as can be seen in Appellant’s diagrams, the results are different. The type of random propylene copolymers used in the different samples does not seem to account for this discrepancy in haze values, especially considering the haze values for Queo™ 1007 result in a haze value at 15 wt.% above the claimed range. In other words, there appears to be a lack of consistency in Appellant’s data, and therefore, the data is questionable.

Appellant argues, “Furthermore, it is a well-settled legal principle that, while evidence of secondary considerations must be reasonably commensurate with the scope of the claims, this does not mean that an Applicant is required to test every embodiment within the scope of their claims. In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also M.P.E.P. § 2145 (‘when considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the Applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition” (Appeal Brief, Pg. 26).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, the MPEP 716.01 (b) is the only location in the MPEP where In re Kao 639 F.3d 1057, 1068 is cited. This citation states "Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao as legal precedent for data that is “commensurate in scope” with the claims. 
Second, contrary to Appellant’s assertion, the Examiner did not request data for every embodiment within the scope of the claims. The Examiner requested a sufficient amount of data for demonstrating unexpected results. According to MPEP 716.05(d)(II), to establish unexpected results over a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955,128 USPQ 197 (CCPA 1960). Appellant has provided only two points within the claimed range, and two data points substantially outside the claimed range. Therefore, Appellant has not provided a sufficient number of tests both inside and outside the claimed range to demonstrate criticality of the claimed range.

Appellant argues, “In Ex parte Aoki (Appeal 2012-004032, U.S.S.N. 11/476,873), the Patent Trial and Appeal Board (‘Board’) applied the ‘commensurate in scope” legal principle to a combination of known elements. The claims at issue in Aoki recited a method for treatment of diabetes comprising administering an effective amount of pitavastatin calcium and an effective amount of enalapril maleate to a subject in need of such treatment. Aoki at 2. The Specification provided that ‘administration of pitavastatin and enalapril maleate…was found to exhibit a remarkable effect of improving impair gluclose tolerance as compared with administration of another HMG-CoA reductate inhibitor and enalapril meleate.’ Aoki at 4. The Examiner in Aoki asserted that Aoki at 6. The Board rejected the Examiner’s ‘commensurate in scope’ argument because the Examiner had provided no reason or evidence to suggest that different dosing amount of the same two drugs, optimized to particular patients, will also show the same unexpected synergistic effect. Aoki at 7.
“The facts present in Aoki in connection with the ‘commensurate in scope’ issue are similar to those at issue in this case” (Appeal Brief, Pgs. 26 – 27).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Ex parte Aoki is not in the MPEP or a PTAB precedential decision. 
Second, the “Board” ruled the unexpected results of Aoki was based on synergistic effects, and not the criticality of a claimed range. As discussed above, according to MPEP 716.05(d)(II), to establish unexpected results over a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955,128 USPQ 197 (CCPA 1960). Appellant has fail to provide a sufficient number of tests both inside and outside the claimed range.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781      

                                                                                                                                                                                                  /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.